The landlord's statutory lien on the tenant's crop continues until the crop passes into the possession of a purchaser without notice. A count in a complaint which fails to allege notice on the part of the purchaser of such crops is demurrable. Lomax v. Le Grand, 60 Ala. 537; Wilson v. Stewart,69 Ala. 302. The demurrer to the first count of the complaint was properly sustained.
The defendant was denying notice or facts from which notice could be implied. All the circumstances surrounding the transaction were being inquired into. The good faith of the purchase was being assailed. It was therefore proper to permit the president of defendant bank, who bought the cotton, to testify that he knew that the seller owned land in Madison county as tending to allay any inquiry which otherwise might have arisen as to where the cotton was raised. It was also relevant, as a part of the transaction, to show by defendant's vice president what was done with the money (the proceeds of the cotton).
The court sitting without a jury rendered judgment for defendant. The judgment is properly in the record and the exception in the bill of exceptions. It is not necessary to set out the judgment in extenso in the bill of exceptions. Code 1923, § 9502.
The judge trying this case in the court below passed upon all disputed facts and found them in favor of the defendant. It is a familiar rule that this court will indulge every reasonable presumption in favor of these conclusions. Doing this, it appears that, admitting the lien of plaintiff, in the first instance, the defendant Murphree individually purchased the cotton without notice, giving therefor his personal check, the tenant deposited this check with defendant bank, taking credit therefor, and immediately drew check in favor of the bank for $201.60 and delivered it to the bank in payment of a note then due the defendant bank by the tenant. This money or check was received by the bank in extinguishment of the note, without notice of plaintiff's lien. The tenant then drew a check payable to cash and drew from the bank the amount remaining to his credit after payment of the note. The check given the bank was marked so as to indicate payment of note, and the officers of the bank testified that the payment was so given and accepted. This issue also was, of necessity, found in favor of defendant. The defendant bank therefore parted with the title and right to the note which it held and discharged the tenant paying the money, from all liability under it, without notice of plaintiff's lien. This is a very different case from that of Hawkins v. Damson et al., 182 Ala. 83, 62 So. 15. There the defendant merely passed the price of the cotton to the credit of the tenant upon an account, and, upon the failure of the tenant's title or right to sell, the defendant's account remained unsatisfied and the credit would be canceled. Here the defendant bank parted with the title to the note of the tenant and, while retaining the physical possession, no rights under the note remained in the defendant bank. This was a valuable consideration, within the meaning of the law. It is conceded by appellant in his excellent brief that, if the law is as is stated in Foxworth v. Brown, 120 Ala. 59, 24 So. 1, then the court committed no error. The contention is that in Hawkins v. Damson et al., 182 Ala. 83, 62 So. 15, a different rule is stated. As to this, we have tried to point out the distinction between the two cases, which, as we see it, do not conflict.
The trial court weighed the evidence according to the correct rules of law, as announced by him in rendering the decision in this case, and we find no legal reason to disturb his finding and judgment.
Let the judgment be affirmed.
Affirmed.